Citation Nr: 0810798	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 9, 1977 to May 27, 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  An RO decision in May 1983 denied a claim of entitlement 
to service connection for residuals of a right knee injury.

2.  The Board affirmed the RO's denial of service connection 
in a November 1986 decision.  Following proper notification 
that month, an appeal of the denial of service connection was 
not received within one year.

3.  An unappealed RO decision in September 1998 denied an 
attempt to reopen the claim for residuals of a right knee 
injury due to a finding that no new and material evidence had 
been submitted.

4.  Evidence of record received since the September 1998 
decision that pertains to the veteran's claim for residuals 
of a right knee injury is new and material.

5.  The evidence, overall, demonstrates that the veteran's 
right knee injury was not incurred while on active duty 
during May 1977.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for residuals of a right knee injury has been 
submitted and the claim is reopened.  38 U.S.C.A.  § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for residuals of a right knee injury 
is not established.  38  U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304  (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claims for entitlement to service 
connection for residuals of a right knee injury in a May 1983 
rating decision.  The Board affirmed the RO's denial of 
service connection in a November 1986 decision.  A letter 
dated that month gave the veteran notice of this denial and 
his appellate rights, but he did not initiate an appeal.  
Therefore, that Board decision is final.  38 U.S.C.A.  
§ 7104(b); 38 C.F.R. § 20.1100.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his current petition to reopen in October 
2003.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The veteran filed a previous request to reopen the claim for 
service connection for residuals of a right knee injury in 
1998.  The RO issued a rating decision in September 1998, 
denying the claim for lack of new and material evidence 
submitted.  An RO letter dated that month gave the veteran 
notice of this denial and his appellate rights, but he did 
not initiate an appeal.  Therefore, that rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Evidence of record since the RO's September 1998 decision 
includes a VA outpatient radiology report from November 2007, 
statements submitted by the veteran, a written statement from 
Dr. "S" dated January 2004, and a written statement from 
Dr. "A" dated February 2008.  

Under the requirements stated above for reopening claims, the 
written statements from physicians, which indicate treatment 
for a right knee disability, are considered new and material 
evidence.  The claim for service connection for residuals of 
a right knee injury is therefore reopened.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current right knee disability was 
caused by a fall on stairs during boot camp in May 1977.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records from 
October 1980 through November 2007 indicate ongoing treatment 
for a right knee disability.  Evidence also includes an X-ray 
from November 2007 indicating arthritic changes of the right 
knee as well as joint effusion and spurring.  Based on the 
above, the evidence indeed shows a current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) show one complaint of pain in 
the left knee in May 1977.  There were no complaints or 
treatments regarding the right knee during service.  
Therefore, service connection may not be established based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  The Board must find that the SMRs provide 
negative evidence against this claim. 

The Board notes that the veteran's separation from service 
was due to a medical discharge for incipient cataracts.  The 
emerging cataracts, overlooked during the veteran's 
examination upon enlisting, were the sole reason for medical 
discharge.  Importantly, no reference was made to a knee 
problem.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current knee disability and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

Specifically, the veteran has been treated for ongoing 
problems with the right knee since October 1980.  At that 
time, the veteran reported that he had "hurt his right knee 
four to six weeks ago, hit and twisted knee coming down a 
ladder".  This statement from the veteran at that time 
provides highly probative evidence against this claim, 
clearly indicating a post-service injury.

The VA treatment record from that date indicates that "there 
is no evidence of old or recent fracture or dislocation".  
Treatment records from December 1980, February 1981, May 
1981, and June 1981 each refer to the same date of injury, 
noting right knee pain since approximately August or 
September 1980 due to an injury while coming down a ladder.  
Again, the treatment records at this time provide highly 
probative evidence against this claim.      

Beginning in December 1982, the medical records indicate a 
history of right knee problems due to an injury in boot camp 
five years prior.  All subsequent treatment records include 
this stated medical history.

The veteran submitted a statement by Dr. S. dated January 
2004.  Dr. S. stated that the veteran "injured his right 
knee while serving in the Navy."  Dr. S. noted that the 
records indicate multiple scars to the veteran's right knee 
and a worsening of the right knee that tends to indicate a 
previously sustained injury.  

However, Dr. S. does not include any explanations for his 
statement, including whether the statement that the veteran 
"injured his right knee while serving in the Navy" is the 
physician's opinion or a history reported by the veteran.  
Therefore, the Board must find that Dr. S's statement 
provides minimal probative evidence toward the claim of 
service connection.

Subsequent to the rating decision on this claim, the veteran 
submitted a statement by Dr. A. in February 2008.  Dr. A. 
wrote that the veteran "fell on his right knee in 1977."  
Dr. A. wrote that the veteran fractured his patella and 
subsequently had degeneration and deterioration of the knee 
over the next two to three years due to the bone fragments 
rubbing together, resulting in surgery to repair the knee in 
1981.  Dr. S. stated that the veteran is now in need of a 
total knee replacement.  

As with Dr. S's statement, Dr. A does not indicate whether 
his stated etiology of the veteran's right knee problems is 
his medical opinion or the history reported to him by the 
veteran.  Dr. A also does not refer to any evidence in his 
statement or state that he reviewed the veteran's medical 
records.  Therefore, the Board must find that Dr. A's 
statement provides minimal probative evidence toward the 
claim of service connection.

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from problems with 
his right knee since discharge from service.  In this regard, 
the veteran is indeed competent to report symptoms of knee 
pain and instability.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the veteran's lay 
contentions in this case are outweighed by the post-service 
medical record which, as a whole, indicates that the right 
knee disability was not incurred in or caused by service.  
See generally Barr v. Nicholson, supra.  

Simply put, the veteran's lay contentions and the submitted 
medical statements are not consistent with the other evidence 
of record, and are outweighed by this evidence.  The post-
service treatment records clearly reveal a post-service 
injury that unmistakably indicates when the current 
disability began (after service), outweighing all other 
evidence, including the medical opinions the veteran has 
submitted and his statements to the Board.    

In summary, the medical evidence of record does not support 
the contention that the veteran's right knee problems are 
connected to his brief time in service.  The Board must also 
find that the service and post-service treatment records 
outweigh the veteran's lay statements and submitted medical 
statements cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a right 
knee injury.  In denying his claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claims 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on 
claims by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
any event, the claim was reopened. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination was obtained.  Although the 
evidence submitted was sufficient to reopen the claim, there 
is no credibility evidence that the claimed disability is 
associated with the veteran's service.  In any event, even if 
the Board concedes that that point three of the McLendon test 
is met in this case, the Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  The post-service treatment record following 
service provides so much evidence against this claim, clearly 
revealing the reason for the disability at issue, that an 
additional ethological opinion is not warranted.  Therefore, 
the low threshold set forth in McLendon has not been met and 
no VA examination was provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from October 1980 through November 2007.  The veteran 
submitted written statements from private treating 
physicians, and he was provided an opportunity to set forth 
his or her contentions during the hearing before the 
undersigned Veterans Law Judge in February 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal to reopen a claim of service connection for 
residuals of a right knee injury is granted.

Service connection for residuals of a right knee injury is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


